709 S.E.2d 597 (2011)
AMWARD HOMES, INC., Ange Construction Company, Bluepoint Homes, Inc., Homescape Building Company, Impact Design-Build, Inc., John Leggett and Company, Poythress Construction Company, Inc., Poythress Homes, Inc., Wardson Construction, Inc., WHG, Inc., d/b/a Timberline Builders, and Zeigler & Company
v.
TOWN OF CARY, a body politic and corporate
Tradition at Stonewater I, LP, Plaintiff-Intervenor,
v.
Town of Cary, a body politic and corporate, Defendant to Claim of Plaintiff-Intervenor.
No. 390PA10.
Supreme Court of North Carolina.
June 15, 2011.
Michael B. Brough, for Town of Cary.
William J. Brian, Jr., Morrisville, for Amward Homes, Inc., et al.
John C. Cooke, Raleigh, for Town of Cary.
Burley B. Mitchell, Jr., Raleigh, for Town of Cary.
Michael T. Henry, Raleigh, for Town of Cary.

ORDER
Upon consideration of the petition filed on the 7th of September 2010 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 15th of June 2011."
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).
Defendant shall forthwith submit an appeal bond to this Court, as provided by Appellate Rule 17(b). The bond may be in cash or by a written undertaking with good and sufficient surety in the sum of $250.00.
JACKSON, J., recused.